Citation Nr: 0807982	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for PTSD, currently 
rated as 70 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to military service; hypertension was not caused 
or made worse by service-connected PTSD.

2.  The veteran's PTSD has been manifested by no more 
occupational and social impairment than that which caused 
deficiencies in most areas.

3.  The veteran's hearing loss is manifested by no worse than 
level V hearing in the right ear and level V hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service; hypertension is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

3.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Associated with the claims file are the veteran's service 
medical records (SMRs), which include an August 1944 entrance 
examination and a May 1946 separation examination.  At his 
entrance to service the veteran's blood pressure was recorded 
as 142/70 and at his separation from service it was recorded 
as 130/70.  The SMRs are negative for treatment for or a 
diagnosis of hypertension.  

In a July 2004 letter, M. Canell, Ed.D., reported that the 
veteran was dressed appropriately and he said the veteran was 
well-groomed and cleaned.  He said the veteran reported 
difficulties during the war.  Dr. Canell indicated that the 
veteran was forthright and appropriately elaborative.  He 
said the veteran was not psychotic.  The veteran reported 
that he lived with his wife.  He said he had very poor sleep 
with flashbacks and nightmares two or more times per week.  
The veteran said he re-acclimated to church but sat in the 
back so as to avoid social interaction with others.  He 
reported that he and his wife travel occasionally.  He said 
he did not eat out at Oriental restaurants.  Dr. Canell said 
the veteran's speech was within normal limits with regard to 
tone, pressure, and rate.  He said the veteran's affect and 
mood were depressed.  He noted that the veteran's mental 
content revealed compulsivity.  He said the veteran was not 
delusional but "may be in the throes of paranoid 
impairment."  The veteran reported that he did not 
experience any hallucinations.  Dr. Canell said the veteran's 
insight was somewhat impaired.  His judgment was reported to 
be fair.  The veteran was oriented in at least three spheres.  
Dr. Canell said the veteran was overly responsive and overly 
reactive to verbal stimulation and hyperalert and aware of 
his environment.  His ability with general information was 
within normal limits and his social comprehension was fair.  
His immediate recall was poor.  Dr. Canell said the veteran 
was detaching from society and was negative to everyone 
including his family.  He opined that the veteran posed an 
extremely high risk for candidacy for gainful employment 
based on his poor immediate recall, general problems in 
cooperation and socialization with others, and mood that has 
deteriorated to the point where he is uncontrollable.  Dr. 
Canell diagnosed the veteran with PTSD, depressive disorder, 
and adjustment disorder with anxiety and depression and 
assigned a global assessment of functioning (GAF) score of 
45.  

Associated with the claims file is a letter from K. Mickels, 
M.D., dated in February 2005.  She said the veteran had been 
a patient since 1996 and carried a diagnosis of hypertension 
for five years at that time.  She reported he took several 
anti-hypertensive medications and that his hypertension was 
under relatively good control.  Dr. Mickels indicated that it 
is commonly known in medical literature that psychological 
and physical stress can affect blood pressure.  She said it 
is also known that it has a detrimental effect on the 
cardiovascular system in that it is associated with sudden 
death and ischemic events.  She concluded that the veteran's 
current diagnosis of hypertension may be the result of his 
PTSD.  

In a December 2006 letter, Dr. Canell reported that at two 
examinations the veteran revealed the classical signs and 
symptoms of PTSD.  He said the veteran continues to 
experience flashbacks of World War II.  He said the veteran 
was hypervigilant but not psychotic.  Dr. Canell asserted 
that the veteran was detached from others and is pervasively 
irritable.  He said the veteran suffers from pervasive 
insomnia and feelings of a foreshortened future.  He said the 
veteran's PTSD was severe and he assigned the veteran a GAF 
score of 45.  

Associated with the claims file is a psychological evaluation 
from Dr. Canell, dated in February 2007.  Dr. Canell reported 
that the veteran was observed to be rather firm but pleasant 
appearing and he was noted to be well-dressed, well-groomed, 
and clean.  He described the veteran's demeanor as dysphoric, 
and the veteran said that flashbacks "scare the heck out of 
me."  He said the veteran lives with his wife.  The veteran 
reported that his sleep was very poor.  The veteran also 
reported that he did not leave his home except to go to 
church.  Dr. Canell said the veteran's unwillingness to 
associate with people was based on his exacerbated hearing 
acuity difficulties and tinnitus.  He said the veteran also 
indicated that he does not wish to associate with anything 
that reminds him of World War II.  The veteran reported that 
he stays home, listens to music, and plays the accordion.  He 
said he only visits with immediate family and even this 
visitation has been reduced voluntarily by the veteran over 
the years.  Dr. Canell said the veteran's flow of 
conversation and thought were within normal limits with 
respect to tone, rate and pressure.  He said the veteran was 
logical but that his eye contact was less than fair.  He 
reported that the veteran's affect and mood were associated 
with anxiety and depression.  The veteran's mental content 
did not reveal any psychotic symptoms.  Dr. Canell said the 
veteran had a good deal of difficulty with immediate recall.  
He asserted that the veteran had average to below average 
skill with verbal comprehension.  He reported that the 
veteran's insight into his own difficulty was less than fair 
and his judgment was below fair.  He said the veteran had 
nightmares and flashbacks and a startle reflex.  He diagnosed 
the veteran with chronic PTSD and adjustment disorder with 
anxiety and depression.  He assessed the veteran with a GAF 
score of 45/52

Associated with the claims file are VA outpatient treatment 
reports dated from June 1999 to August 2007.  The records 
document that the veteran's active problems included PTSD, 
hypertension, and hearing loss.  

The veteran was afforded a VA examination in November 2007 to 
assess his claim for service connection for hypertension.  
The examiner reviewed the claims file and determined that 
that veteran was diagnosed with hypertension in 1991.  The 
examiner reported that the veteran used several anti-
hypertensive medications to control his hypertension.  The 
veteran's blood pressure was recorded as 145/72, 147/74, and 
144/72.  The examiner reviewed the veteran's SMRs and 
reported that there was no evidence of any treatment, 
evaluation, symptoms or diagnosis consistent with 
hypertension.  He said a review of the veteran's claims file 
did not reveal any evidence that the veteran's hypertension 
had its onset or diagnosis within one year of the veteran's 
discharge from active military duty.  He concluded that there 
was no evidence to suggest that the veteran's hypertension 
had its onset during his active military service.  With 
regard to hypertension being secondary to PTSD, the examiner 
noted that medical literature was silent regarding PTSD as 
causative of hypertension.  He said the veteran appeared to 
have essential hypertension.  He reported that it is well 
known that stress can transiently elevate blood pressure in 
all individuals (the so-called "flight or fight response") 
which is a normal response to catecholamine release and as 
such temporary elevations do not cause essential hypertension 
nor do they permanently aggravate the underlying condition.  
The examiner noted that the veteran may experience symptoms 
in association with PTSD, but he said there was no evidence 
of regular, predictable, measurable aggravation of his 
hypertensive condition.  He concluded that, in the absence of 
any PTSD, the veteran would most likely have developed 
hypertension with the same onset, symptoms, and response to 
treatment as he has with symptoms of PTSD.  

The veteran was afforded a VA psychological examination in 
November 2007.  The examiner reviewed the veteran's claims 
file.  The veteran reported that he has a very close 
relationship with his wife and remains very close with his 
family.  The veteran reported that he has no contact with 
people outside of his immediate family and outside of his 
church.  The veteran's spouse reported that it was difficult 
to get the veteran to go to church if it is crowded.  The 
veteran reported that he no longer hunts or fishes but he 
said he plays the accordion.  Examination of the veteran 
revealed that he was clean, neatly groomed, and appropriately 
dressed.  His speech was clear, coherent, and spontaneous.  
His attitude toward the examiner was cooperative, friendly, 
relaxed, and attentive and his affect was mildly constricted.  
His mood was reported to be good.  He was oriented as to 
person, time, and place.  The veteran's thought process and 
thought content were reported to be unremarkable.  He was 
noted to have no delusions.  The examiner said the veteran 
understood the outcome of his behavior and had above average 
intelligence.  The veteran reported trouble getting to sleep 
and staying asleep.  He said he sleeps five to six hours a 
night and takes an afternoon nap.  He denied hallucinations.  
The examiner said the veteran did not have any inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
homicidal thoughts, or suicidal thoughts.  The examiner said 
the veteran had good impulse control and no episodes of 
violence.  The veteran was capable of maintaining personal 
hygiene and did not have problems with activities of daily 
living.  The examiner said the veteran showed some signs of 
irritability during the interview.  His immediate, recent, 
and remote memory was normal.  The examiner said the veteran 
had recurrent and intrusive distressing recollections of his 
stressor and tried to avoid thoughts, feelings, or 
conversation associated with the trauma.  He also had 
markedly diminished interest or participation in significant 
activities, feelings of detachment, estrangement from others, 
and restricted range of affect.  The veteran reported 
irritability or outbursts of anger, hypervigilance and an 
exaggerated startle response.  The veteran said he 
experiences intrusive recollections daily and unpleasant 
dreams several times a week which keep him awake afterward.  
He denied dissociative episodes.  He said he avoids large 
crowds of people.  He said he remains distant from others and 
likes it that way.  Emotional numbing was reported to not be 
a problem with his immediate family including his wife, 
daughters, and grandchildren.  He denied problems 
concentrating.  He said he has trouble with irritability and 
that he easily feels distressed, angry, and irritable.  He 
reported constant hypervigilance.  The veteran said his 
startle response occurs a few times a week.  The veteran said 
he retired in 1979 due to age/duration of work.  The examiner 
concluded that the veteran has moderate to severe chronic 
PTSD.  He said the veteran had some symptoms of anxiety and 
some depressive symptoms in the past but he said they do not 
rise to the level of DSM-IV diagnoses.  He said the anxiety 
and depression are more likely than not inseparable from the 
symptoms of PTSD.  He assessed the veteran with a GAF score 
of 50.  

The veteran was afforded a VA audiological examination in 
November 2007.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 50 at 1000 
Hertz, 50 at 2000 Hertz, 60 at 3000 Hertz, and 70 at 4000 
Hertz with an average decibel loss of 58.  Puretone 
thresholds, in decibels, for the left ear of 40 at 1000 
Hertz, 55 at 2000 Hertz, 60 at 3000 Hertz, and 75 at 4000 
Hertz with an average decibel loss of 58.  Speech testing 
revealed speech recognition ability of 70 percent in the 
right ear and 72 percent in the left ear.  

Service Connection Claim

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because the preponderance of 
the evidence shows that there is no relationship.

The SMRs did not reveal any treatment or diagnoses related to 
hypertension.  As noted above, Dr. Mickels indicated that the 
veteran was diagnosed with hypertension in 1991, more than 
forty years after the veteran separated from service.  She 
concluded that the veteran's current diagnosis of 
hypertension may be the result of his PTSD.  The November 
2007 VA examiner reported that a review of the veteran's 
claims file did not reveal any evidence that the veteran's 
hypertension had its onset or diagnosis within one year of 
his discharge from active military duty.  The examiner noted 
that the veteran may experience symptoms in association with 
PTSD, but he said there was no evidence of regular, 
predictable, measurable aggravation of his hypertensive 
condition.  He concluded that in the absence of any PTSD the 
veteran would most likely have developed hypertension with 
the same onset, symptoms, and response to treatment as he has 
with any symptoms of PTSD.  

The Board finds that the VA medical opinion to be more 
persuasive than Dr. Mickels' opinion.  This is so because the 
VA examiner concluded that the veteran's hypertension was 
unrelated to service or his PTSD and he provided a complete 
rationale for his opinion.  Dr. Mickels, on the other hand, 
merely stated that the veteran's hypertension may be the 
result of his PTSD.  While she indicated that medical 
literature indicates that psychological and physical stress 
can affect blood pressure and is known to have a detrimental 
effect on the cardiovascular system, there is no evidence to 
suggest that the veteran's PTSD in fact affected his 
hypertension.  The VA opinion explains this in the context of 
the record, which Dr. Mickels did not do.  Consequently, the 
Board gives greater weight to the VA examiner's opinion.  

In short, there is no competent evidence of hypertension 
during service or within a year of the veteran's separation 
from service, and no showing of a link between the current 
hypertension and service-connected PTSD.  For the reasons set 
out above, the preponderance of the evidence is against the 
claim.  An award of service connection on a direct or 
secondary basis is therefore not warranted.  

The Board notes that the veteran has alleged that his 
hypertension is related to his military service or his 
service-connected PTSD.  While the veteran is capable of 
providing information regarding his current condition, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).



PTSD

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2007).  Under Diagnostic Code 9411, a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assignable where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

The Board finds that a rating higher than the 70 percent 
awarded is not warranted for any period during this claim.  
The medical evidence does not establish that the veteran's 
symptoms rise to the level of the currently assigned 70 
percent rating.  

The veteran has not had suicidal ideations, and there is no 
evidence to suggest that he had obsessive rituals which 
interfered with his routine activities or that his speech was 
intermittently illogical, obscure, or irrelevant.  While the 
evidence suggests that he was depressed, it did not indicate 
that he suffers from near-continuous panic.  Nor did any of 
the evidence suggest that the veteran neglected his personal 
appearance or hygiene.  In fact, the veteran was reported to 
be well-dressed, well-groomed, neat, and clean by both Dr. 
Canell and the VA examiner.  Finally, while the veteran 
avoided interacting with individuals outside of his immediate 
family, he reported that he attended church and had a loving 
relationship with his wife.  Dr. Canell reported that the 
veteran's unwillingness to associate with people was based on 
his exacerbated hearing acuity difficulties and tinnitus.  
The evidence revealed that the veteran maintained a 
relationship with his daughters and grandchildren.  

The Board notes that Dr. Canell's July 2004 statement that 
the veteran was "uncontrollable" is not supported by the 
evidence of record.  The veteran's judgment was noted to be 
fair and he was oriented in at least three spheres at that 
time.  He was also reported to be hyperalert, but coherent 
and completely aware of his environment.  

The veteran was assigned GAF scores ranging from 45 to 52 for 
the time period at issue which is contemplated by the current 
disability rating.  The Board again points out that the 
criteria for the award of a 70 percent rating requires 
evidence that there is functional and social impairment with 
deficiencies in most areas.

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by a 100 percent disability rating.  The 
medical evidence fails to establish that the veteran had 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or was a persistent danger of hurting himself or 
others.  None of the evidence indicates that the veteran 
suffered from an inability to maintain personal hygiene or 
that he was disoriented to time or place and there was no 
evidence that he had memory loss for the names of close 
relatives or his own name.  While the rating criteria are not 
exhaustive, they are indicative of the type of problems 
experienced by a claimant, and as noted above, the veteran 
has not experienced the type of difficulties contemplated by 
the criteria for the 100 percent rating.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim for a higher rating for PTSD.  See 38 C.F.R. § 4.7.

Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

A review of the November 2007 audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level V hearing in the right ear, and level V 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Neither 
the veteran's right or left ear hearing loss qualifies as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  

The combination of level V and level V corresponds to a 20 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
The ratings for disability compensation for hearing loss are 
determined by the mechanical application of the criteria in 
Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In the veteran's case, that results in a 20 
percent rating.  There is no objective evidence of record to 
indicate that the application of the rating criteria, as 
established, is inadequate to rate the veteran's hearing loss 
disability.  Accordingly, the preponderance of the evidence 
is against the claim for a rating in excess of 20 percent.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD or hearing loss have 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
none of these disabilities has been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension or increased ratings for 
PTSD and hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).



Veterans Claims Assistance Act of 2000

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through notice letters dated in April 
2005, August 2006, and January 2007, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his service connection claim and 
increased rating claims.  He was informed of the elements to 
satisfy in order to establish secondary service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  He was also notified that he should submit 
evidence showing his PTSD and hearing loss had increased in 
severity.  By a June 2006 statement of the case (SOC) the 
veteran was informed of the elements to establish service 
connection on a direct basis.  

Also by the June 2006 SOC, the veteran was told that 
disability ratings shall be based as far as practicable, upon 
the average impairments of earning capacity in civil 
occupations resulting from disability.  In the veteran's 
case, because his hearing loss disability is rated under a 
diagnostic code that contains criteria that are satisfied by 
specific severity measurements, the veteran was generally 
notified of the requirements necessary to establish a higher 
disability rating in a December 2005 rating decision and the 
June 2006 SOC.  Thus, the veteran was put on notice that it 
was necessary to demonstrate more than the effect of any 
worsening on his employment and daily life; he had to meet 
the criteria set forth in the diagnostic codes.  
Consequently, while not given a pre-decisional notification, 
he nevertheless was put on notice throughout the appeal 
process of the information required by the VCAA.  A remand to 
cure any defect is therefore unnecessary.  See Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in letters dated in March 2006 and January 
2007.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that the April 2005, August 2006, and 
January 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letter requested the veteran to 
submit medical evidence, opinions, statements, treatment 
records, pharmacy prescription records, and employment and 
insurance physical examination reports regarding his 
disabilities.  The veteran was also told to send in any 
evidence in his possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records were 
already associated with the claims file.  Private medical 
records and VA outpatient treatment reports were obtained by 
VA or submitted by the veteran.  In November 2007, the 
veteran was provided VA examinations in relation to his 
claims, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased rating for PTSD, currently rated 
as 70 percent disabling, is denied.

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


